DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter

Claim 1 is allowed.
The following is an examiner’s statement for reasons of allowance because the prior art of records Fred Buchali et al., (US 2012/0263471 A1); Olga Vassilieva et al., (US 2018/0359047 A1); Robert Baldemair et al., (US 2021/0068138 A1), has failed alone or in combination to teach the claim limitations (as shown in bold and underlined):
Regarding claim 1, A method, comprising: 
	transmitting a plurality of optical subcarriers from a first node to a second node in a network;
	transmitting first control information from the first node to the second node; receiving the plurality of subcarriers and the first control information at the second node;
	outputting from the second node first data indicative of first information carried by a first group of the plurality of optical subcarriers based on the first control information; 
	transmitting second control information from the first node to the second node; and 
	outputting second data from the second node indicative of second information carried by a second group of the plurality of optical subcarriers based on the second control information.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
US 20210167998 A1		Baldemair Robert et al.,
US 20140241727 A1		LIM; Hock Gin et al.,
US 20120263471 A1		Buchali; Fred et al.,
US 9735913 B2			Mitchell; Matthew L.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964.  The examiner can normally be reached on Monday-Friday 9:00 am ~ 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABBAS H ALAGHEBAND/Primary Examiner, Art Unit 2636